DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 4 recites “a capping layer disposed on the gate structure”.  There is no capping layer on the gate structure described in the specification of the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “capping layer” in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a capping layer disposed on the gate structure” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-8, 11-12, 14-16, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US 2013/0299916 A1).
Regarding claim 1, Won teaches a semiconductor device (device in Figs. 1-11 of Won) comprising: 
a substrate (10); 
a plurality of active fins (active regions ACT1 in Figs. 1-2 of Won; as stated in [0034], there are many of these active regions.  For clarity purpose, the direction along the length of the active region ACT1, as shown in Fig. 1 of Won, is defined to be the first direction and the direction across the width of the ACT1 region is defined to be the second direction) disposed on the substrate and including a first fin (active region ACT1 shown in Fig. 1 of Won) and a second fin (active region adjacent and parallel to ACT1 shown in Fig. 1 of Won); 
110) disposed on the substrate and disposed between the first fin and the second fin; 
a gate structure (stack of 121-151 in Fig. 10) disposed on the plurality of active fins and the isolation layer, and including a gate insulation pattern (121) and a gate electrode (131-141) disposed on the gate insulation pattern, the gate insulation pattern covering a bottom surface (horizontal surface of 131-141 that is directly above the top horizontal surface of ACT1) and a sidewall (inner sidewall of 131-141 that is on the sidewall of the fin ACT1) of the gate electrode; 
a first gate spacer (SP1 in Fig. 10) disposed on a sidewall (outer sidewall of gate 131-141 that is on the sidewall of the fin ACT1) of the gate structure; and 
a second gate spacer (SP3 in Fig. 10) disposed on a sidewall (outer sidewall of SP1) of the first gate spacer, 
wherein the gate structure includes a first portion (portion of the gate electrode 131-141 that is directly above the fin ACT1. This portion is outlined as blue box in the reproduced Fig. 10 of Won below) disposed on the first fin and a second portion (portion of the gate electrode 131-141 that is directly above sloped sides of the fin ACT1 and on the isolation 110. This portion is the portion to the left or right of the box in the reproduced Fig. 10 of Won below) disposed on the isolation layer, 
a width of a lower portion of the first portion of the gate structure is the same as a width of an upper portion of the first portion of the gate structure (as viewed in Fig. 1 the width in the first direction of the first portion is constant so the width of the upper portion is the same as that of the lower portion), 
[AltContent: rect]
    PNG
    media_image1.png
    370
    535
    media_image1.png
    Greyscale
[AltContent: textbox (First portion)]a width of a lower portion of the second portion of the gate structure is greater than a width of an upper portion of the second portion of the gate structure (as shown in Fig. 10 of Won, the width in the second direction of the second portion varies. This width is small at the upper portion and gets greater at lower portion), and 
a thickness of a first portion (middle portion of the first gate spacer SP1) of the first gate spacer is greater than a thickness of a second portion (lower portion of the first gate spacer SP1, where SP1 tapers off) of the first gate spacer.  
Regarding claim 4, Won teaches all the limitations of the semiconductor device of claim 1, and further comprising a capping layer (151 in Fig. 10 of Won) disposed on the gate structure.  
Regarding claim 5, Won teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein a distance between the second gate spacer and the lower portion of the second portion of the gate structure is less than a distance as shown in Fig. 10 of Won, the first gate spacer SP1 pinches off at the bottom, so the distance between the spacer SP3 and gate is less than that at a midpoint position).  
Regarding claim 7, Won teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the gate insulation pattern includes: 
a first skirt (as written, there is no description of what a “skirt” should look like. The specification of the instant application provides no guidance on the structure of the skirt is either.  As such, the portion of the gate dielectric layer 121 that is in contact with the left sidewall of the fin is defined as the first skirt) disposed on a first sidewall (left sidewall of ACT1 in Fig. 10 of Won) of the first fin; and 
a second skirt (the portion of the gate dielectric layer 121 that is in contact with the right sidewall of the fin is defined as the right skirt) disposed on a second sidewall (right sidewall of ACT1 in Fig. 10 of Won) of the first fin.  
Regarding claim 8, Won teaches a semiconductor device (device in Figs. 1-11 of Won) comprising: 
a substrate (10); 
a plurality of active fins (active regions ACT1 in Figs. 1-2 of Won; as stated in [0034], there are many of these active regions.  For clarity purpose, the direction along the length of the active region ACT1, as shown in Fig. 1 of Won, is defined to be the first direction and the direction across the width of the ACT1 region is defined to be the second direction) disposed on the substrate and including a first fin (active region ACT1 shown in Fig. 1 of Won) and a second fin (active region adjacent and parallel to ACT1 shown in Fig. 1 of Won); 
an isolation layer (110) disposed on the substrate and disposed between the first fin and the second fin; 
a gate structure (stack of 121-151 in Fig. 10) disposed on the plurality of active fins and the isolation layer, and including a gate insulation pattern (121) and a gate electrode (131-141) disposed on the gate insulation pattern, the gate insulation pattern covering a bottom surface (horizontal surface of 131-141 that is directly above the top horizontal surface of ACT1) and a sidewall (inner sidewall of 131-141 that is on the sidewall of the fin ACT1) of the gate electrode; 
a first gate spacer (SP1 in Fig. 10) disposed on a sidewall (outer sidewall of gate 131-141 that is on the sidewall of the fin ACT1) of the gate structure; and 
a second gate spacer (SP3 in Fig. 10) disposed on a sidewall (outer sidewall of SP1) of the first gate spacer, 
wherein the gate structure includes a first portion (portion of the gate electrode 131-141 that is directly above the fin ACT1. This portion is outlined as blue box in the reproduced Fig. 10 of Won above) disposed on the first fin and a second portion (portion of the gate electrode 131-141 that is directly above sloped sides of the fin ACT1 and on the isolation 110. This portion is the portion to the left or right of the box in the reproduced Fig. 10 of Won below) disposed on the isolation layer, 
a width of a lower portion of the first portion of the gate structure is the same as a width of an upper portion of the first portion of the gate structure (as viewed in Fig. 1 the width in the first direction of the first portion is constant so the width of the upper portion is the same as that of the lower portion), 
a width of a lower portion of the second portion of the gate structure is different from a width of an upper portion of the second portion of the gate structure (as shown in Fig. 10 of Won, the width in the second direction of the second portion of the gate varies), 
the first gate spacer includes a first portion (as described in [0043] of Won the spacer SP1 is formed on all side surfaces of the gate electrode 141.  So there is a portion of the spacer SP1 that is directly above ACT1, as view in Fig. 1 of Won) disposed on the first fin and a second portion (portion of SP1 as viewed in Fig. 10 of Won) disposed on the isolation layer, and 
a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the gate structure (as shown in Fig. 11 of Won).  
Regarding claim 11, Won teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the width of the lower portion of the second portion of the gate structure is greater than the width of the upper portion of the second portion of the gate structure (as shown in Fig. 10 of Won, the second portion of the gate electrode 141 is wider at the bottom).  
Regarding claim 12, Won teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein a distance between the second gate spacer and the lower portion of the second portion of the gate structure is less than a distance between the second gate spacer and the upper portion of the second portion of the gate as shown in Fig. 10 of Won, the first gate spacer SP1 pinches off at the bottom, so the distance between the spacer SP3 and gate is less than that at a midpoint position).  
Regarding claim 14, Won teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the gate insulation pattern includes: 
a first skirt (as written, there is no description of what a “skirt” should look like. The specification of the instant application provides no guidance on the structure of the skirt is either.  As such, the portion of the gate dielectric layer 121 that is in contact with the left sidewall of the fin is defined as the first skirt) disposed on a first sidewall (left sidewall of ACT1 in Fig. 10 of Won) of the first fin; and 
a second skirt (the portion of the gate dielectric layer 121 that is in contact with the right sidewall of the fin is defined as the right skirt) disposed on a second sidewall (right sidewall of ACT1 in Fig. 10 of Won) of the first fin.  
Regarding claim 15, Won teaches a semiconductor device (device in Figs. 1-11 of Won) comprising: 
a substrate (10); 
a plurality of active fins (active regions ACT1 in Figs. 1-2 of Won; as stated in [0034], there are many of these active regions.  For clarity purpose, the direction along the length of the active region ACT1, as shown in Fig. 1 of Won, is defined to be the first direction and the direction across the width of the ACT1 region is defined to be the second direction) disposed on the substrate and including a first fin (active region ACT1 shown in Fig. 1 of Won) and a second fin (active region adjacent and parallel to ACT1 shown in Fig. 1 of Won); 
110) disposed on the substrate and disposed between the first fin and the second fin; 
a gate structure (stack of 121-151 in Fig. 10) disposed on the plurality of active fins and the isolation layer, and including a gate insulation pattern (121) and a gate electrode (131-141) disposed on the gate insulation pattern, the gate insulation pattern covering a bottom surface (horizontal surface of 131-141 that is directly above the top horizontal surface of ACT1) and a sidewall (inner sidewall of 131-141 that is on the sidewall of the fin ACT1) of the gate electrode; and 
a first gate spacer (SP1 in Fig. 10) disposed on a sidewall (outer sidewall of gate 131-141 that is on the sidewall of the fin ACT1) of the gate structure, 
wherein the gate structure includes a first portion (portion of the gate electrode 131-141 that is directly above the fin ACT1. This portion is outlined as blue box in the reproduced Fig. 10 of Won below) disposed on the first fin and a second portion (portion of the gate electrode 131-141 that is directly above sloped sides of the fin ACT1 and on the isolation 110. This portion is the portion to the left or right of the box in the reproduced Fig. 10 of Won below) disposed on the isolation layer, 
a width of a lower portion of the first portion of the gate structure is the same as a width of an upper portion of the first portion of the gate structure (as viewed in Fig. 1 the width in the first direction of the first portion is constant so the width of the upper portion is the same as that of the lower portion), 
a width of a lower portion of the second portion of the gate structure is different from a width of an upper portion of the second portion of the gate structure (as shown in Fig. 10 of Won, the width in the second direction of the second portion varies. This width is small at the upper portion and gets greater at lower portion), 
the first gate spacer includes a first portion (as described in [0043] of Won the spacer SP1 is formed on all side surfaces of the gate electrode 141.  So there is a portion of the spacer SP1 that is directly above ACT1, as view in Fig. 1 of Won) disposed on the first fin and a second portion (portion of SP1 as viewed in Fig. 10 of Won) disposed on the isolation layer, 
a bottom surface of the second portion of the first gate spacer is disposed higher than a bottom surface of the second portion of the gate structure (as shown in Fig. 11 of Won), 
the second portion of the gate electrode includes a corner portion (this portion is shown in Fig. 11 of Won) where a sidewall of second portion of the gate electrode and the bottom surface of second portion of the gate electrode meet, 
the corner portion of the second portion of the gate electrode is rounded (as shown in Fig. 11 of Won), 
a thickness of a first sub-portion (middle portion of the first gate spacer SP1) of the second portion of the first gate spacer is greater than a thickness of a second sub-portion (top portion of the first gate spacer SP1, where SP1 tapers off) of the second portion of the first gate spacer, and 
the second sub-portion of the second portion of the first gate spacer is disposed on the first sub-portion of the second portion of the first gate spacer (as defined above).  
Regarding claim 16, Won teaches all the limitations of the semiconductor device of claim 15, and further comprising a second gate spacer (SP3 in Fig. 10 of Won) disposed on a sidewall of the first gate spacer.  
Regarding claim 18, Won teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein a lower portion of the gate insulation pattern includes a protruding portion (portion of the gate dielectric layer 121 that extends on the sloped side surfaces of the fin ACT1 and the isolation 110), and at least a portion of the first gate spacer is disposed on the protruding portion of the gate insulation pattern (as shown in Fig. 10 of Won, the spacer SP1 is above the protruding portion as defined).  
Regarding claim 19, Won teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein the gate insulation pattern includes: 
a first skirt (as written, there is no description of what a “skirt” should look like. The specification of the instant application provides no guidance on the structure of the skirt is either.  As such, the portion of the gate dielectric layer 121 that is in contact with the left sidewall of the fin is defined as the first skirt) disposed on a first sidewall (left sidewall of ACT1 in Fig. 10 of Won) of the first fin; and 
a second skirt (the portion of the gate dielectric layer 121 that is in contact with the right sidewall of the fin is defined as the right skirt) disposed on a second sidewall (right sidewall of ACT1 in Fig. 10 of Won) of the first fin.  
Regarding claim 20, Won teaches all the limitations of the semiconductor device of claim 15, and also teaches wherein the width of the lower portion of the second portion of the gate structure is greater than the width of the upper portion of the second as shown in Fig. 10 of Won, the second portion of the gate electrode 141 is wider at the bottom).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Won, as applied in claim 1 above, and further in view of Tsai et al. (US 2014/0264604 A1) (hereinafter referred to as Tsai).
Regarding claim 2, Won teaches all the limitations of the semiconductor device of claim 1, and further comprising: a source/drain (S/D regions are inherent components of a transistors) disposed on the first fin; but does not teach the semiconductor device further comprising: a fin spacer structure disposed on a sidewall of the source/drain layer.  
Tsai teaches a finFET device (device in Fig 7A-9A of Tsai).  The finFET device comprises: an active fin (24 in Fig. 7A), a gate structure (42, 44 and 54) and a fin spacer structure (56) are formed over the fin; after the fin spacer structure is recessed, a silicide layer (66 in Fig. 9A) and contact plug (70 in Fig. 9A) are formed to make contact with the S/D regions (see Fig. 9A-9B of Tsai).
as suggested in [0004] of Tsai).
Regarding claim 3, Won in view of Tsai teaches all the limitations of the semiconductor device of claim 2, and further comprising: 
a metal silicide (66 in Fig. 9A of Tsai) pattern disposed on the source/drain; and 
a contact plug (70 in Fig. 9A of Tsai) disposed on the metal silicide pattern.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Won, as applied in claim 1 above, and further in view of Xie et al. (US 2013/0187228 A1) (hereinafter referred to as Xie).
Regarding claim 6, Won teaches all the limitations of the semiconductor device of claim 1, but does not teach the device further comprising: a first insulating interlayer disposed on the substrate and covering a sidewall of the second gate spacer; and a second insulating interlayer disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include.  
Xie teaches a FinFET device comprising: a plurality of fins (16 in Fig. 1) and gate structure (36) disposed across the fins; a first insulating interlayer (34 in Fig. 1O, which is made of silicon oxide, as described in [0031] of Xie) disposed on the substrate and covering a sidewall of the gate spacer (30 in Fig. 1A); and a second insulating interlayer (38 in Fig. 1P, which is made of silicon nitride, as described in [0034] of Xie) disposed on the first insulating interlayer and the gate structure, and including a material that the 34 is silicon oxide, which does not include silicon nitride of 38), and contact plugs (46 in Fig. 1U).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions, first and second insulating interlayer layers, and contact plugs as according to Xie, in order to reduce contact resistance and increase operating speed while protecting the body of the transistor (as discussed in [0008]-[0009] of Xie).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Won, as applied in claim 8 above, and further in view of Tsai.
Regarding claim 9, Won teaches all the limitations of the semiconductor device of claim 8, and further comprising: a source/drain (S/D regions are inherent components of a transistors) disposed on the first fin; but does not teach the semiconductor device comprising a fin spacer structure disposed on a sidewall of the source/drain layer.  
Tsai teaches a finFET device (device in Fig 7A-9A of Tsai).  The finFET device comprises: an active fin (24 in Fig. 7A), a gate structure (42, 44 and 54) and a fin spacer structure (56) are formed over the fin; after the fin spacer structure is recessed, a silicide layer (66 in Fig. 9A) and contact plug (70 in Fig. 9A) are formed to make contact with the S/D regions (see Fig. 9A-9B of Tsai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added fin spacer and formed the S/D contact plugs as according to Tsai in order to increase the reliability of the FinFET (as suggested in [0004] of Tsai).
Regarding claim 10, Won in view of Tsai teaches all the limitations of the semiconductor device of claim 9, and further comprising: 
a metal silicide pattern (66 in Fig. 9A of Tsai) disposed on the source/drain; and 
a contact plug (70 in Fig. 9A of Tsai) disposed on the metal silicide pattern.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Won, as applied in claim 8 above, and further in view of Xie.
Regarding claim 13, Won teaches all the limitations of the semiconductor device of claim 8, but does not teach the semiconductor device further comprising: a first insulating interlayer disposed on the substrate and covering a sidewall of the second gate spacer; and a second insulating interlayer disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include.
Xie teaches a FinFET device comprising: a plurality of fins (16 in Fig. 1) and gate structure (36) disposed across the fins; a first insulating interlayer (34 in Fig. 1O, which is made of silicon oxide, as described in [0031] of Xie) disposed on the substrate and covering a sidewall of the gate spacer (30 in Fig. 1A); and a second insulating interlayer (38 in Fig. 1P, which is made of silicon nitride, as described in [0034] of Xie) disposed on the first insulating interlayer and the gate structure, and including a material that the first insulating interlayer does not include (34 is silicon oxide, which does not include silicon nitride of 38), and contact plugs (46 in Fig. 1U).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the S/D regions, first and second insulating interlayer layers, and contact plugs as according to Xie, in as discussed in [0008]-[0009] of Xie).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Won, as applied in claim 15 above, and further in view of Tsai.
Regarding claim 17, Won teaches all the limitations of the semiconductor device of claim 15, and further comprising: a source/drain (S/D regions are inherent components of a transistors) disposed on the first fin; but does not teach the semiconductor device comprising: a fin spacer structure disposed on a sidewall of the source/drain layer; a metal silicide pattern disposed on the source/drain; and a contact plug disposed on the metal silicide pattern.  
Tsai teaches a finFET device (device in Fig 7A-9A of Tsai).  The finFET device comprises: an active fin (24 in Fig. 7A), a gate structure (42, 44 and 54) and a fin spacer structure (56) are formed over the fin; after the fin spacer structure is recessed, a silicide layer (66 in Fig. 9A) and contact plug (70 in Fig. 9A) are formed to make contact with the S/D regions (see Fig. 9A-9B of Tsai).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added fin spacer and formed the S/D contact plugs as according to Tsai in order to increase the reliability of the FinFET (as suggested in [0004] of Tsai).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822